Lipscomb, J.
The record in this case is so defective from omissions, inter-lineations, and erasures as to render it unintelligible. It is ttie duty of tho appellant, to bring up the record at least sufficiently correct as to he *245susceptible of being’ read and understood. If he fail to do so it is but just and proper, that he should pay the costs. If there are. merits in the appeal, they can be examined by presenting* a better record on a writ of error, Tlie appeal cannot be considered on the present record if we pay the least regard to the rights of the parties or to our own rules. It must therefore be dismissed at the cost of appellant.
Appeal dismissed.